Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a 371of PCT/KR2017/013762 filed on 11/29/2017 with foreign priority Korea, Republic of 10-2016-0173006 dated 12/16/2016.

Election/Restrictions
Application’s election of Group I, Claims 1-4, drawn to a product of a high strength cold-rolled steel strip, in the reply filed on 07/06/2021 is acknowledged without traverse. Claims 5-9 are withdrawn from consideration as non-elected claims, claims 1-4 remain for examination, wherein claim 1 is an independent claim.

Claim Objections
Claim 1 is objected to because of the following informalities:  “0.01% or less of nitrogen (N), excluding 0” is suggested to be amended as “0.01% or less of nitrogen .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term "high strength" in claims 1-2 and “excellent yield strength” in claim 1 are relative terms which renders the claim indefinite. The term "high" and “excellent“ are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Proper amendment is necessary.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawata et al (US-PG-pub 2014/0227555 A1, thereafter PG’555) in view of Ono et al ( US-PG-pub 2018/0100212 A1, thereafter PG’212).
Regarding claims 1-2, PG’555 teaches a cold-rolled steel sheet with a high-strength and excellent in impact resistance property (Title, Abstract, par.[0001], [0056], and [0178] of PG’555). The composition comparison between composition ranges and microstructure in the instant claims 1-2 and the composition and microstructure disclosed in steel #C in table 1 and table 19 #9 of PG’555 is listed in following table. All of the major composition ranges including C, Si, Mn, Al, Ni, Mo, N, and Fe (#C in table 1 of PG’555) and microstructure (#9 in table 19 of PG’555) are within the claimed alloy composition ranges and microstructure ranges as recited in the instant claims. PG’955 teaches optional adding 0.001-0.150 wt% Ti (par.[0108]-[0109] of PG’555) and 0.0001-0.01wt% B (par.[0122]-[-0123] of PG’555) in order to improve the properties of the steel sheet. Overlapping in the ranges of Ti and B create a prima facie case of obviousness. MPEP 2144 05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of Ti and B according the disclosures of PG’555 since PG’555 teaches the same utility throughout whole disclosing range. PG’555 does not specify adding 0.02-0.05 wt% Sb in the alloy. PG’212 teaches a cold-rolled steel sheet has a 
 

From instant Claim 1 (in wt%) 
#C in table 1 of PG’555 (wt%)
Within range
(in wt%)
C
0.06-0.2
0.174
0.174
Si
0.3-2.5
1.87
1.87
Mn
1.5-3.0
1.87
1.87
Al
0.01-0.2
0.064
0.064
Ni
0.01-3.0
Optional 0.01-2.0
0.01-2.0
Mo
0.2 or less 
Trace amount
Trace amount
Ti
0.01-0.05
Optional 0.001-0.150
Overlapping
0.01-0.05
Sb
0.02-0.05
--
--
B
0.0005-0.003
Optional 0.001-0.01
Overlapping 
0.001-0.003
N
0.01 or less (not 0)
0.0049
0.0049
Fe
Balance + impurities
Balance + impurities
Balance + impurities

Microstructures (area%)
#9 in table 19 of PG’555 (%)

B
50 or higher
70
70
TM
10 or more
24
24
FM
10 or less
0
0
Residual A
20 or less
0
0
F
5 or less
5
5

From instant Claim 2


TM/FM
>2
24/0
meet


Regarding claims 3-4, PG’555 teaches alloying hot-dip galvanized process with Zn as main continent (par.[0196]-[0197] of PG’555), which reads on the claimed limitations in the instant claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-4 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-11 of copending application No. 15/308074, updated as 10,519,526 B2.  
Regarding instant claims 1-4, although the conflicting claims are not identical, they are not patentable distinct from each other since claims 1-11 of copending application No. 15/308074, updated as 10,519,526 B2 teaches all of the essential alloy compositions and microstructures with composition ranges and microstructure ranges overlapping the claimed composition ranges as recited in the instant claims. MPEP 2144 05 I. Claims 1-11 of copending application No. 15/308074, updated as 10,519,526 B2 provides manufacturing process with same essential process steps (Refer to Fig.1B) as claimed in the instant invention for the same cold rolled steel sheet application as 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/JIE YANG/Primary Examiner, Art Unit 1734